J-S37015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.E.H.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

J.P.N.

                          Appellant                     No. 1073 WDA 2015


                      Appeal from the Order June 15, 2015
                In the Court of Common Pleas of Cambria County
                    Domestic Relations at No(s): DR 1040-09


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED JANUARY 25, 2017

         Appellant, J.P.N. (“Father”), appeals from the order entered in the

Cambria County Court of Common Pleas, directing Father to pay sums of

money to his two children, S.N. and E.N., and to pay counsel fees to

Appellee, M.E. H. (“Mother”). We affirm.

         A prior memorandum decision of this Court sets forth the relevant

facts and procedural history of this case as follows:

           [Father] and [Mother] married on December 5, 1987. Two
           children were born during the marriage: E.N. and S.N.
           The parties lived in Illinois at the time of separation. The
           parties entered into a marital separation agreement on
           October 10, 1999[, which contained the following
           provision: “[t]he cost of college shall be apportioned [to
           each parent] pursuant to” the Illinois Marriage and
           Dissolution of Marriage Act (the “Illinois Act”)].         A
           November 1, 2005 Illinois order directed [Father] to pay
           20% of his gross monthly income as child support.
J-S37015-16


         Later, [Mother] and the children moved to Cambria
         County, Pennsylvania. [Father] eventually settled in South
         Carolina. On August 18, 2009, upon [Father]’s motion, the
         Illinois court transferred the parties’ case to Cambria
         County, Pennsylvania. On October 2, 2009, [Father] filed
         a petition for modification of the November 1, 2005
         [Illinois] support obligation, seeking a decrease because he
         now had another child. On October 2[9], 2009, the trial
         court registered and confirmed that November 1, 2005
         order [from Illinois].

M.E.H. v. J.P.N., Nos. 1071 WDA 2011, 1169 WDA 2011, unpublished

memorandum at 1-2 (Pa.Super. filed March 29, 2012) (internal citations to

the record omitted). Following a support conference on November 4, 2009,

on Father’s petition for modification, the trial court entered a support order

on November 20, 2009, utilizing the Pennsylvania support guidelines.       De

novo support appeal hearings occurred throughout 2010, followed by a court

order, exceptions to the order, and a final order issued on June 7, 2011,

which reduced the amount of child support owed under the November 1,

2005 Illinois order; created new support obligations on behalf of the

children, effectively emancipated E.N.; and required Father to pay one-third

of E.N.’s college expenses.   Father appealed and Mother cross-appealed.

This Court affirmed on March 29, 2012 (upholding Father’s obligation to

contribute to children’s college costs under parties’ agreement; confirming

trial court’s authority to modify Illinois support order because Pennsylvania

law and Illinois law are similar as to modification and termination of child

support; deeming waived Father’s other issues concerning dollar amount of

college expenses and payment of them to Mother instead of directly to

                                    -2-
J-S37015-16


college, because Father failed to support his other issues with relevant legal

authority). Regarding Mother’s issues, this Court concluded Father did not

voluntarily reduce his income willfully to avoid support obligations; trial court

correctly adjusted Father’s support obligation downward; and court had

authority under either Pennsylvania or Illinois law to adjust Father’s support

obligation, based on significant change in circumstances, noting November

1, 2005 Illinois order had already modified monthly support obligation set

forth in parties’ marital settlement agreement. See id.

      Following the appeal, the parties continued to dispute what constituted

educational expenses and the exact amount owed for educational expenses.

By order of June 19, 2013, Father was required to pay 72% of each child’s

educational expenses; Mother was required to pay 18% of each child’s

educational expenses; and each child was required to contribute 10% to her

own expenses. Mother then filed another petition for modification, claiming

Father earned a higher income.           The trial court reapportioned the

percentages of the parties’ obligations and entered an order on December

18, 2013, mandating that, effective from July 3, 2013 to July 2, 2014,

Father must pay 82% of each child’s educational expenses; Mother must pay

8% of each child’s educational expenses; and each child must contribute

10% to her own expenses; the other provisions of the court’s prior orders

remained in effect.

      On September 22, 2014, Mother filed another petition for support


                                      -3-
J-S37015-16


modification, claiming Father had misrepresented his inheritance to the court

and he had an increase in monthly income. At the hearing on the petition,

Mother asserted Father received multiple checks from his parents’ estates,

totaling $239,945.29, which he had failed to disclose to the court. Father

disputed the inheritance as income.          Father also disputed that he had

received a distribution of $41,359.49 from his father’s estate because Father

claimed he waived that amount in favor of his sister for taking care of their

parents.     Mother also asked for counsel fees, as Father’s actions had

necessitated this litigation and warranted an award of fees.

      After the hearing, the hearing officer issued certain findings: (a)

excluding $41,359.49 from Father’s total inheritance; (b) recommending

Father pay $10,858.50 in lump-sum payments to each child; and (c)

denying Mother’s request for counsel fees because the hearing officer had

not received counsel’s itemized bill as requested.      The trial court initially

confirmed the hearing officer’s recommendations on April 7, 2015. Father

and Mother filed exceptions.      In a June 12, 2015 opinion, the court

concluded:    Father   underreported   his   inheritance;   the   hearing   officer

erroneously excluded $41,359.49; the amount due each child is $14,434.52;

and Mother’s counsel had faxed her bill to the hearing officer and is entitled

to $1,230.00 in fees. The court’s opinion and order were filed on June 15,

2015. In effect, the court ordered Father to pay (a) $14,434.52 in lump-

sum payments to each child (representing 20% of Father’s total inheritance,


                                       -4-
J-S37015-16


which included the $41,359.49 payment, a 20% deviation from the

Pennsylvania support guidelines with a modest adjustment for the small

increase in Mother’s income) and (b) $1,230.00 in fees to Mother’s counsel.

     Father timely filed a notice of appeal on July 13, 2015. The trial court

ordered Father on July 15, 2015, to file a concise statement of errors

complained of on appeal, per Pa.R.A.P. 1925(b). Father timely complied on

July 27, 2015.

     Father raises the following issues for our review:

        DID THE TRIAL COURT ERR IN FAILING TO RECALCULATE
        THE ALLOCATION OF COLLEGE EXPENSES OWED BY
        MOTHER, FATHER AND THE PARTIES’ TWO ADULT
        CHILDREN, GIVEN THE DECREASE IN FATHER’S INCOME,
        THE SIGNIFICANT AMOUNT OF INCOME TAXES PAID BY
        FATHER AND THE INCREASE IN MOTHER’S INCOME?

        DID THE TRIAL COURT ERR AND ABUSE ITS DISCRETION
        IN ORDERING FATHER TO PAY TWENTY PERCENT (20%)
        OF HIS INHERITANCE TO HIS ADULT CHILDREN, [S.N.
        AND E.N.], SPECIFICALLY, $14,434.52 TO EACH CHILD[?]

        DID THE TRIAL COURT ERR IN CALCULATING THE SUM OF
        $41,359.49 IN THE TOTAL AMOUNT THAT FATHER
        RECEIVED FROM AN INHERITANCE, GIVEN THAT THE
        TESTIMONY AND THE EXHIBITS CONFIRMED THAT FATHER
        DID NOT RECEIVE THE AFOREMENTIONED SUM OF
        $41,359.49 FROM HIS FATHER’S ESTATE?

        DID THE TRIAL COURT ERR IN ORDERING FATHER TO PAY
        $14,434.52 DIRECTLY TO HIS ADULT CHILDREN, [S.N.
        AND E.N.], INSTEAD OF TOWARDS THE CHILDREN’S
        COLLEGE    EXPENSES    AND/OR    STUDENT    LOAN
        OBLIGATIONS?

        DID THE TRIAL COURT ERR IN FINDING THAT MOTHER’S
        COUNSEL FAXED HER BILL TO THE HEARING OFFICER AND
        IN AWARDING MOTHER’S COUNSEL THE SUM OF

                                    -5-
J-S37015-16


         $1,230.00, GIVEN THAT THE ALLEGED BILL FROM
         MOTHER’S COUNSEL WAS NEVER RECEIVED BY THE
         DOMESTIC RELATIONS OFFICE, NOR FATHER’S COUNSEL,
         AND WAS NEVER MADE PART OF THE RECORD?

(Father’s Brief at 4).

      Preliminarily, we recognize that pursuant to the applicable rules of

appellate procedure, the argument section of an appellate brief must contain

a discussion of an appellant’s contentions on appeal as well as legal

arguments and citations supporting those contentions.           See Pa.R.A.P.

2119(a). Specifically,

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         [C]ourt will not consider the merits of an argument which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013). Where an appellant fails to raise

or properly develop issues on appeal, or where the brief is wholly inadequate

to present specific issues for review, a court will not consider the merits of

the claims raised on appeal.       Butler v. Illes, 747 A.2d 943, 944-45

(Pa.Super. 2000) (holding appellant waived claim where appellant failed to

set forth adequate argument concerning claim on appeal; appellant’s

argument lacked meaningful substance and failed to provide cogent

explanation or even tenuous assertion on how trial court abused its

discretion or made error of law). See also In re C.P., 901 A.2d 516, 522

                                     -6-
J-S37015-16


(Pa.Super. 2006) (holding mother’s failure to support claim on appeal with

relevant legal authority or discussion precluded appellate review of issue);

Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.Super 2006) (explaining

appellant’s arguments must adhere to rules of appellate procedure;

arguments which are not appropriately developed are waived on appeal);

Estate of Haiko v. McGinley, 799 A.2d 155, 161 (Pa.Super. 2002) (stating

rules of appellate procedure make clear appellant must support each

question raised by discussion and analysis of pertinent authority; lack of

reasoned discussion of law in appellate brief hampers meaningful review and

necessitates waiver of issue on appeal). “This Court will not act as counsel

and will not develop arguments on behalf of an appellant.”        Irwin Union

Nat. Bank and Trust Co. v. Famous, 4 A.3d 1099, 1103 (Pa.Super. 2010),

appeal denied, 610 Pa. 610, 20 A.3d 1212 (2011).

      Here, Father presents no legal argument to support his first claim that

the trial court abused its discretion when it failed to reapportion the parties’

college expense obligations. Although Father cites three “rules” in his brief,

he fails to include the language of the rules or explain how each supports his

argument.     Father’s failure to develop this claim on appeal precludes

meaningful review and constitutes waiver of his first issue. See Pa.R.A.P.

2119(a); Estate of Haiko, supra.

      For ease of disposition, we outline Father’s remaining arguments

together.   Father argues the trial court failed to explain in writing the


                                     -7-
J-S37015-16


reasons for accepting the hearing officer’s 20% deviation from the support

guidelines.1 Father also asserts the trial court’s statement that the deviation

was   “reasonable”      constituted    insufficient   reasoning   for   the   deviation

because, according to the guidelines, the court was required to consider

several factors in deciding to deviate from the guidelines. Father claims he

did not actually receive the $41,359.49 payment from his father’s estate

because he waived it in favor of his sister. So, Father reasons that amount

should not have been factored into his total inheritance, which then

disproportionately affected his court-ordered support obligations.              Father

also contends he should not be obligated to pay $14,434.52 in lump sums

directly to each child.     Instead, he insists the basis of this litigation is the

marriage settlement agreement and the Illinois Act, under which Father and

Mother are obligated to pay certain sums for their children’s educational

expenses. Father avers the obligation to pay money directly to his children

contravenes the intent of assuring the payment is for the children’s

____________________________________________


1
  The trial court’s Rule 1925(b) order was clearly stated, plainly valid, and
duly filed with the requisite notice requirements for civil Rule 1925(b)
orders. To the extent Father argues the trial court failed to explain in
writing the reasons it accepted the hearing officer’s 20% deviation from the
support guidelines and included in Father’s inheritance the amount of
$41,359.49, he did not raise that issue in his Rule 1925(b) statement.
Consequently, we deem it waived. See Linde v. Linde Enterprises, Inc.,
118 A.3d 422, 430 (Pa.Super. 2015), appeal denied, ___ Pa. ___, 129 A.3d
1243 (2015) (waiving claim not contained in appellant’s court-ordered Rule
1925(b) statement; stating: “Any issues not raised in a [Rule] 1925(b)
statement will be deemed waived”).



                                           -8-
J-S37015-16


educational expenses. Father further complains he should not be required to

pay Mother’s counsel fees because no record evidence indicates that

Mother’s counsel had faxed her itemized fee bill to the hearing officer as

required. Father concludes this Court should reverse the trial court’s order

and remand the matter for additional findings consistent with Father’s

contentions. We disagree.

     The well-settled standard of review in a child support case provides:

           When evaluating a support order, this Court may only
           reverse the trial court’s determination where the order
           cannot be sustained on any valid ground. We will not
           interfere with the broad discretion afforded the trial court
           absent an abuse of the discretion or insufficient evidence
           to sustain the support order. An abuse of discretion is not
           merely an error of judgment; if, in reaching a conclusion,
           the court overrides or misapplies the law, or the judgment
           exercised is shown by the record to be either manifestly
           unreasonable or the product of partiality, prejudice, bias or
           ill will, discretion has been abused. In addition, we note
           that the duty to support one’s child is absolute, and the
           purpose of child support is to promote the child’s best
           interests.

Silver v. Pinskey, 981 A.2d 284, 291 (Pa.Super. 2009) (en banc) (quoting

Mencer v. Ruch, 928 A.2d 294, 297 (Pa.Super. 2007)).

     As a general rule, the law of the chosen forum governs all procedural

matters.    Sheard v. J.J. DeLuca Co., Inc., 92 A.3d 68, 76 (Pa.Super.

2014) (citing Commonwealth v. Sanchez, 552 Pa. 570, 716 A.2d 1221

(1998)).     A dispute concerning the applicable substantive law, however,

compels a choice of law analysis. Wilson v. Transport Ins. Co., 889 A.2d

563, 571 (Pa.Super. 2005). “Substantive law is the portion of the law which

                                       -9-
J-S37015-16


creates the rights and duties of the parties to a judicial proceeding, whereas

procedural law is the set of rules which prescribe the steps by which the

parties may have their respective rights and duties judicially enforced.” Id.

A court conducts the choice of law analysis under the choice of law rules of

the forum state. See Griffith v. United Air Lines, Inc., 416 Pa. 1, 21, 203

A.2d 796, 805 (1964).

      “The first step in a choice of law analysis under Pennsylvania law is to

determine whether a conflict exists between the laws of the competing

states.” Budtel Associates, LP v. Continental Cas. Co., 915 A.2d 640,

643   (Pa.Super.    2006).   “If   no   conflict   exists,   further   analysis   is

unnecessary.” Id.

         § 5327. Determination of foreign law

         (a) Notice.−A party who intends to raise an issue
         concerning the law of any jurisdiction or governmental unit
         thereof outside this Commonwealth shall give notice in his
         pleadings or other reasonable written notice.

         (b) Materials to be considered.−In determining the law
         of any jurisdiction or governmental unit thereof outside
         this Commonwealth, the tribunal may consider any
         relevant material or source, including testimony, whether
         or not submitted by a party or admissible under the rules
         of evidence.

         (c) Court decision and review.−The court, not jury,
         shall determine the law of any governmental unit outside
         this Commonwealth. The determination of the tribunal is
         subject to review on appeal as a ruling on a question of
         law.

42 Pa.C.S.A. § 5327. To ascertain the law of a sister state, a tribunal may


                                    - 10 -
J-S37015-16


judicially notice the foreign law, and may inform itself of such law by

considering any relevant material or source, regardless of whether it was

submitted under the rules of evidence.      42 Pa.C.S.A. § 5327(b).      The

operation of foreign law presents a question of law, rather than fact.    42

Pa.C.S.A. § 5327(c).

     After ascertaining the law, the court conducts a case-by-case analysis.

Budtel Associates, LP, supra. “[W]here the laws of the two jurisdictions

would produce the same result on the particular issue presented, there is a

‘false conflict,’ and the [c]ourt should avoid the choice-of-law question.”

Titeflex Corp. v. National Union Fire Ins. Co. of Pittsburgh, PA, 88

A.3d 970, 979 (Pa.Super. 2014), appeal denied, 629 Pa. 638, 105 A.3d 737

(2014) (quoting Williams v. Stone, 109 F.3d 890, 893 (3d Cir. 1997), cert.

denied, 522 U.S. 956, 118 S.Ct. 383, 139 L.Ed.2d 299 (1997)). If the court

finds a true conflict exists, the court must then decide which state has the

greater interest in the application of its law, including which state had the

most significant contacts or relationship to the action. Budtel Associates,

LP, supra.

     “Whenever Pennsylvania is the chosen forum state for a civil action,

…the Pennsylvania Rules of Civil Procedure govern, no matter what

substantive law our courts must apply in resolving the underlying legal

issues.” Ferraro v. McCarthy-Pascuzzo, 777 A.2d 1128, 1137 (Pa.Super.

2001).   “In conflicts cases involving procedural matters, Pennsylvania will


                                   - 11 -
J-S37015-16


apply its own procedural laws when it is serving as the forum state.”     Id.

(quoting Commonwealth v. Sanchez, 552 Pa. 570, 575, 716 A.2d 1221,

1223 (1998)).        See also Larrison v. Larrison, 750 A.2d 895, 898

(Pa.Super. 2000) (reiterating procedural questions are determined by law of

forum state).

      Pennsylvania Rule of Civil Procedure 1910.16−5 sets forth factors the

court considers when deciding whether to deviate from the basic support

obligation:

         Rule 1910.16-5. Support Guidelines. Deviation

         (a) Deviation. If the amount of support deviates from
         the amount of support determined by the guidelines, the
         trier of fact shall specify, in writing or on the record, the
         guideline amount of support, and the reasons for, and
         findings of fact justifying, the amount of the deviation.

              Note: The deviation applies to the amount of the support
              obligation and not to the amount of income.

         (b) Factors. In deciding whether to deviate from the
         amount of support determined by the guidelines, the trier
         of fact shall consider:

         (1)      unusual needs and unusual fixed obligations;

         (2)      other support obligations of the parties;

         (3)      other income in the household;

         (4)      ages of the children;

         (5)      assets of the parties;

         (6)      medical expenses not covered by insurance;

         (7)      standard of living of the parties and their children;

                                          - 12 -
J-S37015-16



         (8) in a spousal support or alimony pendente lite case,
         the period of time during which the parties lived together
         from the date of marriage to the date of final separation;
         and

         (9) other relevant and appropriate factors, including the
         best interests of the child or children.

Pa.R.C.P. 1910.16-5(a)-(b).    “Thus, a court has reasonable discretion to

deviate from the guidelines if it appears to be necessary and the record

supports the deviation.”   Ricco v. Novitski, 874 A.2d 75, 82 (Pa.Super.

2005), appeal denied, 586 Pa. 714, 889 A.2d 1217 (2005).

       Under the Illinois Act, a court may award educational expenses of any

non-minor child of the parties to a marriage settlement agreement, if the

parties have agreed to dispose of their property or support their child as

provided in Section 513 of the Act. 750 ILCS 5/502, 5/513. The “[s]ums

may be ordered payable to the child, to either party, or to the educational

institution, directly or…as the court sees fit.” 750 ILCS 5/513(e).

       Additionally, when reviewing an award of counsel fees, we will not

disturb a trial court’s determination absent an abuse of discretion.

Verholek v. Verholek, 741 A.2d 792, 795 (Pa.Super. 1999) (en banc),

appeal denied, 563 Pa. 665, 759 A.2d 388 (2000). A trial court has abused

its discretion if it failed to follow proper legal procedures or misapplied the

law.   Id.   “Pennsylvania generally adheres to the American Rule, under

which a litigant cannot recover counsel fees from an adverse party unless

there is express statutory authorization, a clear agreement of the parties, or

                                    - 13 -
J-S37015-16


some other established exception.”            Samuel-Bassett v. Kia Motors

America, Inc., 613 Pa. 371, 464, 34 A.3d 1, 56-57 (2011), cert. denied,

___ U.S. ___, 133 S.Ct. 51, 183 L.Ed.2d 677 (2012) (internal quotation

marks omitted). Pennsylvania courts can award counsel fees to a party who

“prevails” in an action but only “when authorized by statute or rule of court,

upon agreement of the parties, or pursuant to some other recognized case

law exception.” Olympus Corp. v. Canady, 962 A.2d 671, 677 (Pa.Super.

2008).

      Section 2503 provides as follows:

         § 2503. Right of participants to receive counsel fees

            The following participants shall be entitled to a
            reasonable counsel fee as part of the taxable costs of
            the matter:

                                 *     *      *

              (7) Any participant who is awarded counsel fees as a
              sanction against another participant for dilatory,
              obdurate or vexatious conduct during the pendency of
              a matter.

                                 *     *      *

              (9) Any participant who is awarded counsel fees
              because the conduct of another party in commencing
              the matter or otherwise was arbitrary, vexatious or in
              bad faith.

                                 *     *      *

42 Pa.C.S.A. § 2503(7), (9).      “[T]he statute focuses attention on the

conduct of the party from whom counsel fees are sought and on the relative


                                     - 14 -
J-S37015-16


merits of that party’s claims.”     See Thunberg v. Strause, 545 Pa. 607,

616, 682 A.2d 295, 300 (1996) (citing Bykowski v. Chesed, Co., 625 A.2d

1256, 1259 (Pa.Super. 1993)).

     Instantly, Father transferred this matter from Illinois to Pennsylvania

in 2009.     Since then, Father and Mother have litigated in this state and

chosen Pennsylvania as the forum for their disputes.          The Pennsylvania

Rules of Civil Procedure set forth the support guidelines.        See Pa.R.C.P.

1910.16-5(a)-(b).     Accordingly, Pennsylvania law governs the trial court’s

decision to deviate from the support guidelines.          See Sheard, supra;

Ferraro, supra; Larrison, supra.

     The court addressed Father’s claim regarding modifying Father’s

support obligation and deviating from the support guidelines as follows:

           The [c]ourt reviewed the findings and recommendations of
           the [h]earing [o]fficer, the [e]xceptions, pertinent parts of
           the transcripts of the hearings, and considered the well-
           made arguments of counsel. Finally, the [c]ourt drew
           upon the history of these litigious parties over the past
           several years to arrive at what it considers a proper
           disposition of these latest issues.

           The [c]ourt finds that [Father] did underreport the amount
           of his inheritance from his parents. As the [h]earing
           [o]fficer noted in his report when discussing the payment
           of $31,189.95 “...for [Father] to maintain that this
           money...is not part of his inheritance from his Father’s
           estate is [neither] logical nor is it the law.” This [c]ourt
           goes further and finds that [Father’s] position affects his
           credibility on the entire inheritance amount in dispute.

           The [c]ourt finds that [Father] received or had the right to
           receive the following amounts as a result of his parents’
           deaths in 2011 and 2012.

                                      - 15 -
J-S37015-16



       $32,195.67     On or about May 17, 2012.
                      The check was signed by
                      "Kathleen     A.    Noonan,
                      Executrix" and drawn on the
                      Estate of Robert J. Noonan
                      account.

       $37,853.29     On or about May 24, 2012.
                      The check was signed by
                      “Kathleen     A.    Noonan,
                      Executrix” drawn on the
                      Estate of Robert J. Noonan
                      account. The memo line of
                      the check states “mom’s IRA
                      second payment.”

       $90,000.00     On or about July 13, 2013.
                      The check was signed by
                      Kathleen A. Noonan and
                      drawn on the Robert J.
                      Noonan       Living    Trust.
                      Kathleen    A.    Noonan   is
                      identified on the check as
                      “TTEE.”

       $7,346.89      On or about August 10,
                      2013. The check was signed
                      by Kathleen A. Noonan and
                      drawn on the Robert J.
                      Noonan Living Trust.

       $31,189.95     On or about August 10,
                      2013. The check was signed
                      by Kathleen A. Noonan and
                      drawn on Ms. Noonan’s
                      personal checking account.
                      The      evidence      clearly
                      established that this was part
                      of [Father’s] interest in his
                      parents’ home.

       $41,359.49     Which    represented     an
                      amount that [Father] waived

                    - 16 -
J-S37015-16


                                     to his sister’s benefit from his
                                     share of his father’s estate.
                                     In this amount, [Father]
                                     clearly had a claim of right.

       $239, 945. 29. [Total]

       [Father] acknowledged only receiving $90,000.00 in his
       sworn testimony.

       The [c]ourt does not understand why the [h]earing
       [o]fficer did not calculate the $41,359.49 in the total
       amount to be considered. [Father] testified he "waived"
       that amount in favor of his sister. This [c]ourt finds that
       this should have been included in the total amount.

       The [c]ourt therefore calculates the underreporting to total
       $149,945.29 ($239,945.29 minus $90,000.00).

       [Father] argues that [Mother’s] income increased by
       $8,000.00. The [c]ourt considers that amount in its final
       calculation and takes 70[%] as a net for a deduction of
       $5,600.00.

       The [c]ourt also accepts the [h]earing [o]fficer’s 20[%]
       deviation as reasonable and arrives at the following
       amounts due to two children:

       $239,945.29                   Full amount      of   [Father’s]
                                     inheritance.

       - $90,000.00                  Amount [Father] testified he
                                     received.

       $149,945.29                   Underreported.

       - $5,600.00                   Estimated     amount     of
                                     [Mother’s] net increase and
                                     income.

       $144, 345.29                  Adjusted additional income.

       x 20%


                                  - 17 -
J-S37015-16


           $28,869.06

           ÷2

           $14,434.52                   To each child.

(Trial Court Opinion, filed June 15, 2015, at 2-5).

      We see no reason to disturb the trial court’s modification of Father’s

support obligation or the court’s deviation from the support guidelines. The

record makes clear Father received his inheritance from his parents’ estates

in the form of several checks which he failed to disclose to the court. Mother

filed a petition to modify the parties’ support obligation soon after she

learned of Father’s inheritance.    The court reviewed the hearing officer’s

findings   and   recommendations,    the      parties’   exceptions,   the   hearing

transcripts, and the arguments of counsel. Based on the foregoing, the trial

court did not abuse its discretion when it modified the parties’ support

obligations and deviated from the support guidelines, in light of Father’s

underreported inheritance. See Pa.R.C.P. 1910.16-5(a)-(b); Ricco, supra;

Silver, supra.

      Regarding Father’s claim that he should not be required to pay his

children directly, the parties’ marital settlement agreement states the parties

will bear their children’s college education costs pursuant to the Illinois Act.

Per the Illinois Act, the trial court could award educational expenses of the

parties’ non-minor children made payable to the children directly, given that

the parties had agreed to dispose of their property or support their child as


                                     - 18 -
J-S37015-16


provided in Section 513 of the Act.                See 750 ILCS 5/513(e) (stating:

“[s]ums may be ordered payable to the child, to either party, or to the

educational institution, directly or…as the court sees fit”).2       Thus, the trial

court did not abuse its discretion when it ordered Father to make payments

to each child directly.

       Finally, the record supports the award of modest counsel fees to

Mother, where the court verified Mother’s counsel had faxed her fee

schedule to the hearing officer.               Further, Father misrepresented his

inheritance to the court, which necessitated the instant petition for support

modification.     The record also indicates Father has failed to make timely

support payments, which caused Mother to file several petitions to compel

compliance with support orders.           Based on the foregoing, the trial court

properly awarded Mother’s counsel fees in this matter.              See Verholek,

supra; 42 Pa.C.S.A. § 2503(9). Accordingly, we affirm.

       Order affirmed.
____________________________________________


2
  Nothing in Pennsylvania law requires parents to support their children past
the age of majority. See Blue v. Blue, 532 Pa. 521, 529, 616 A.2d 628,
633 (1992) (stating: “[N]otwithstanding a child reaching majority at age 18,
a parental duty of support is owed until a child reaches 18 or graduates from
high school, whichever event occurs later”).            Likewise, nothing in
Pennsylvania law prohibits parents from contracting to pay the educational
expenses of their non-minor children; in that context, the obligation is
contractual. See W.A.M. v. S.P.C., 95 A.3d 349, 352 (Pa.Super. 2014)
(reiterating well-established rule that party can contractually assume duty to
support child’s post-secondary education). Thus, we see no conflict of laws
in this case regarding the parties’ agreement to pay for their non-minor
children’s educational expenses.



                                          - 19 -
J-S37015-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2017




                          - 20 -